FILE COPY




CHIEF JUSTICE                                                                                                                   CLERK
JAMES T. WORTHEN                                                                                                                KATRINA MCCLENNY
                                               TWELFTH COURT OF APPEALS
JUSTICES                                                                                                                        CHIEF STAFF ATTORNEY
BRIAN HOYLE                                                                                                                     KERI L. HUNT
GREG NEELEY




         Wednesday, August 31, 2022


         Ms. Beverly Dixon
         10209 Pleasant Hollow Road
         Tyler, TX 75709
         * DELIVERED VIA E-MAIL *

         RE:        Case Number:                            12-22-00168-CV
                    Trial Court Case Number:                CV19-0565-173

         Style: Lazy W Conservation District
                v.
                Arlis A. Jones

         You are hereby notified that in the above-described case, the following decision and order was
         this day made and entered by this Court:

         "THIS DAY came on to be considered the Ms. Beverly Dixon's request for an extension of time
         to file the reporter's record herein; and the same being inspected, it is ORDERED that the motion
         be, and hereby is, OVERRULED. It is FURTHER ORDERED that the reporter's record in
         this cause be filed on or before Monday, September 12, 2022."

         Very truly yours,


         By:_____________________________
            Katrina McClenny, Clerk

         cc:         Judge Christi J. Kennedy (DELIVERED VIA E-MAIL)
                     Mr. Richard B. Phillips Jr. (DELIVERED VIA E-MAIL)
                     Mr. Gregory D. Smith (DELIVERED VIA E-MAIL)




                          1517 WEST FRONT STREET • SUITE 354 • TYLER, TX 75702 • TEL: 903-593-8471 • FAX: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                         http://www.txcourts.gov/12thcoa.aspx